
	
		II
		Calendar No. 1103
		110th CONGRESS
		2d Session
		S. 2583
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2008
			Mr. Carper (for himself
			 and Mrs. McCaskill) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			October 1
			 (legislative day, September 17), 2008
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Improper Payments Information Act of 2002
		  (31 U.S.C. 3321 note) in order to prevent the loss of billions in taxpayer
		  dollars.
	
	
		1.Short titleThis Act may be cited as the
			 Improper Payments Elimination and
			 Recovery Act of 2008.
		2.Improper Payments
			 Elimination and Recovery
			(a)Susceptible
			 programs and activitiesSection 2 of the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note) is amended by striking subsection
			 (a) and inserting the following:
				
					(a)Identification
				of susceptible programs and activities
						(1)In
				generalThe head of each agency shall, in accordance with
				guidance prescribed by the Director of the Office of Management and Budget,
				annually review all programs and activities that it administers and identify
				all such programs and activities that may be susceptible to significant
				improper payments.
						(2)Annual Risk
				Assessment
							(A)DefinitionIn
				this paragraph the term significant means that improper payments
				in the program or activity in the preceding fiscal year exceeded—
								(i)2.5 percent of all
				program or activity payments made during that fiscal year; or
								(ii)$10,000,000.
								(B)Risk
				assessmentThe review under paragraph (1) shall include a risk
				assessment that includes—
								(i)a systematic
				process for producing a statistically valid estimate of the level of improper
				payments being made by the agency; and
								(ii)an identification
				of the risks for each program and activity resulting from the estimates made
				under clause
				(i).
								.
			(b)Reports on
			 actions To reduce improper paymentsSection 2 of the Improper
			 Payments Information Act of 2002 (31 U.S.C. 3321 note) is amended by striking
			 subsection (c) and inserting the following:
				
					(c)Reports on
				actions To reduce improper paymentsWith respect to any program
				or activity of an agency with estimated improper payments under subsection (b),
				the head of the agency shall provide with the estimate under subsection (b) a
				report on what actions the agency is taking to reduce the improper payments,
				including—
						(1)a discussion of
				the causes of the improper payments identified, actions planned or taken to
				correct those causes, and the planned or actual completion date of the actions
				taken to address those causes;
						(2)in order to reduce
				improper payments to minimal cost-effective levels, a statement of whether the
				agency has—
							(A)the internal
				controls, including information systems;
							(B)the human capital;
				and
							(C)other
				infrastructure the agency needs;
							(3)if the agency does
				not have the internal controls, a description of the resources the agency has
				requested in its budget submission to establish the internal controls;
						(4)a description of
				the steps the agency has taken to ensure that agency managers (including the
				head of the agency) are held accountable for establishing the appropriate
				internal controls, including an appropriate control environment, that prevent
				improper payments from occurring and promptly detect and collect improper
				payments made; and
						(5)a statement of
				whether or not the agency has—
							(A)conducted annual
				improper payment risk assessments;
							(B)developed and
				implemented improper payment control plans; and
							(C)implemented
				appropriate improper payment detection, investigation, reporting, and data
				collection procedures and
				processes.
							.
			(c)Reports on
			 Recovery Actions and Governmentwide Reporting
				(1)In
			 GeneralSection 2 of the Improper Payments Information Act of
			 2002 (31 U.S.C. 3321 note) is amended—
					(A)by redesignating
			 subsections (d), (e), and (f) as subsections (f), (g), and (h), respectively;
			 and
					(B)by inserting after
			 subsection (c) the following:
						
							(d)Reports on
				Actions To Recover Improper PaymentsWith respect to any improper
				payments identified in recovery audits conducted under section 2(g) of the
				Improper Payments Elimination and Recovery Act of 2008, the head of the agency
				shall provide with the estimate under subsection (b) a report on what actions
				the agency is taking to recover improper payments, including—
								(1)the types of
				errors from which improper payments resulted;
								(2)a discussion of
				the methods used by the agency to recover improper payments;
								(3)the amounts
				recovered, outstanding, and determined to not be collectable; and
								(4)an aging schedule
				of the amounts outstanding.
								(e)Governmentwide
				Reporting of Improper Payments
								(1)Department of
				the TreasuryThe Secretary of the Treasury shall include in each
				report submitted under section 331(a) of title 31, United States Code, the
				improper payment information reported by the agencies on a governmentwide
				basis.
								(2)Office of
				Management and BudgetThe Director of the Office of Management
				and Budget shall—
									(A)coordinate with
				the Secretary of the Treasury in the preparation of the information to be
				reported under paragraph (1); and
									(B)prescribe
				regulations for—
										(i)the information
				required to be reported; and
										(ii)a format of
				reporting such information on a governmentwide basis to be used by
				agencies.
										.
					(2)Technical and
			 conforming amendmentSection 331(a) of title 31, United States
			 Code, is amended—
					(A)in paragraph (6),
			 by striking and after the semicolon;
					(B)in paragraph (7),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(8)the improper
				payments information required under section 2(e) of the Improper Payments
				Information Act of 2002 (31 U.S.C. 3321
				note).
							.
					(d)DefinitionsSection
			 2 of the Improper Payment Information Act of 2002 (31 U.S.C. 3321 note) is
			 amended by striking subsection (g) (as redesignated by this section) and
			 inserting the following:
				
					(g)DefinitionsIn
				this section:
						(1)AgencyThe
				term agency means an executive agency, as that term is defined in
				section 102 of title 31, United States Code.
						(2)Improper
				paymentThe term improper payment—
							(A)means any payment
				that should not have been made or that was made in an incorrect amount
				(including overpayments and underpayments) under statutory, contractual,
				administrative, or other legally applicable requirements; and
							(B)includes any
				payment to an ineligible recipient, any payment for an ineligible good or
				service, any duplicate payment, payments for services not received, and any
				payment that does not account for credit for applicable discounts.
							(3)PaymentThe
				term payment means any transfer or commitment for future transfer
				of cash, in-kind benefits, goods, services, loans and loan guarantees,
				insurance subsidies, and other items of value between Federal agencies and
				their employees, vendors, partners, and beneficiaries, and parties to
				contracts, grants, leases, cooperative agreements, or any other procurement
				mechanism, that is—
							(A)made by a Federal
				agency, a Federal contractor, or a governmental or other organization
				administering a Federal program or activity; and
							(B)derived from
				Federal funds or other Federal resources or that will be reimbursed from
				Federal funds or other Federal resources.
							(4)Payment for an
				ineligible good or serviceThe term payment for an
				ineligible good or service shall include a payment for any good or
				service that is in violation of any provision of any contract, grant, lease,
				cooperative agreement, or any other procurement mechanism, including any
				provision relating to quantity, quality, or
				timeliness.
						.
			(e)Guidance by the
			 Office of Management and BudgetSection 2 of the Improper
			 Payments Information Act of 2002 (31 U.S.C. 3321 note) is amended by striking
			 subsection (h) (as redesignated by this section) and inserting the
			 following:
				
					(h)Guidance by the
				office of management and Budget
						(1)In
				generalNot later than 6 months after the date of enactment of
				the Improper Payments Elimination and Recovery Act of 2008, the Director of the
				Office of Management and Budget shall prescribe updated guidance to implement
				and provide for full compliance with the requirements of this section. The
				guidance shall not include any exemptions not specifically authorized by this
				section.
						(2)ContentsThe
				updated guidance under paragraph (1) shall prescribe—
							(A)the form of the
				reports on actions to reduce improper payments, recovery actions, and
				governmentwide reporting; and
							(B)strategies for
				addressing risks and establishing appropriate prepayment and postpayment
				internal
				controls.
							.
			(f)Internal
			 Controls
				(1)Report on
			 effectiveness of A–123 implementationThe President’s Council on Integrity and
			 Efficiency shall conduct a study of the effectiveness of implementation of the
			 Office of Management and Budget’s Circular No. A–123 (revised), Management’s
			 Responsibility for Internal Control at preventing improper payments or
			 addressing internal control problems that contribute to improper payments, and
			 not later than 1 year after the date of enactment of this Act, submit a report
			 on the study to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives;
					(C)the Director of
			 the Office of Management and Budget; and
					(D)the Comptroller
			 General.
					(2)Consultation and
			 cooperationThe President's Council on Integrity and Efficiency
			 shall consult and cooperate with the committees and director described under
			 paragraph (1) to ensure the nature and scope of the study under paragraph (1)
			 will address the needs on those committees and the Director of the Office of
			 Management and Budget, including how the implementation of Circular No. A–123
			 (revised) has helped to identify, report, prevent, and recover improper
			 payments.
				(3)Determination of
			 agency readiness for opinion on internal controlNot later than 1 year after the date of
			 enactment of the Improper Payments
			 Elimination and Recovery Act of 2008, the Director of the Office
			 of Management and Budget shall develop—
					(A)specific criteria
			 as to when an agency should initially be required to obtain an opinion on
			 internal control over financial reporting; and
					(B)criteria for an
			 agency that has demonstrated a stabilized, effective system of internal control
			 over financial reporting, whereby the agency would qualify for a multiyear
			 cycle for obtaining an audit opinion on internal control over financial
			 reporting, rather than an annual cycle.
					(g)Recovery
			 auditsAn agency with outlays of $1,000,000 or more in any fiscal
			 year shall conduct a recovery audit (as that term is defined by the Director of
			 the Office of Management and Budget under section 3561 of title 31, United
			 States Code) of all programs and activities, if the agency determines
			 that—
				(1)conducting an
			 internal recovery audit would be effective; or
				(2)a prior audit has
			 identified improper payments that can be recouped and it is cost beneficial for
			 a recovery activity to recapture those funds.
				(h)Report on
			 Recovery AuditingNot later than 180 days after the date of the
			 enactment of this Act, the Chief Financial Officers Council established under
			 section 302 of the Chief Financial Officers Act of 1990 (31 U.S.C. 901 note)
			 and the President’s Council on Integrity and Efficiency established under
			 Executive Order 12805 of May 11, 1992, in consultation with recovery audit
			 experts, shall—
				(1)jointly conduct a
			 study of the potential costs and benefits of requiring Federal agencies to
			 recover improper payments using the services of—
					(A)private
			 contractors;
					(B)agency
			 employees;
					(C)cross-servicing
			 from other agencies; or
					(D)any combination of
			 the provision of services described under subparagraphs (A) through (C);
			 and
					(2)submit a report on
			 the results of the study to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives; and
					(C)the Comptroller
			 General.
					3.Compliance
			(a)DefinitionsIn
			 this section:
				(1)AgencyThe
			 term agency has the meaning given under section 2(f) of the
			 Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) as redesignated
			 by this Act.
				(2)ComplianceThe
			 term compliance means that the agency—
					(A)has published a
			 performance report for the most recent fiscal year and posted that report on
			 the agency website;
					(B)has conducted a
			 program specific risk assessment for each program or activity that—
						(i)is in compliance
			 with section 2(a) the Improper Payments Information Act of 2002 (31 U.S.C. 3321
			 note); and
						(ii)is included in
			 the performance report;
						(C)publishes program
			 specific improper payments estimates for all programs and activities identified
			 under section 2(b) of the Improper Payments Information Act of 2002 (31 U.S.C.
			 3321 note) in the performance report;
					(D)publishes
			 programmatic corrective action plans prepared under section 2(c) of the
			 Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) that the agency
			 may have in the performance report;
					(E)publishes Office
			 of Management and Budget approved improper payments reduction targets in the
			 performance report for each program assessed to be at risk, and is determined
			 by the Office of Management and Budget to be actively meeting such
			 targets;
					(F)publishes the
			 compliance report under subsection (c) in the performance report; and
					(G)is not subject to
			 the subsection (d)(4).
					(3)Delinquent
			 programThe term delinquent program means a program
			 which is partially or wholly responsible for the determination of an agency
			 being not in compliance.
				(4)Performance
			 reportThe term performance report means the
			 performance and accountability report referred to under section 3516(b) of
			 title 31, United States Code, or a program performance report under section
			 1116 of that title.
				(b)Annual
			 compliance report by OMB
				(1)In
			 generalEach year, the Director of the Office of Management and
			 Budget shall prepare a report with an identification of—
					(A)the compliance
			 status of each agency under this section; and
					(B)the delinquent
			 programs responsible for that status.
					(2)Inclusion in
			 budget submissionThe Director of Office of the Management and
			 Budget shall include the report described under paragraph (1) in the annual
			 budget submitted under section 1105 of title 31, United States Code.
				(c)Annual
			 compliance report by Inspector General
				(1)In
			 GeneralEach fiscal year, the Inspector General of each agency
			 shall determine whether the agency is in compliance with the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note) and this Act and submit a report
			 to the head of the agency on that determination.
				(2)Preparation of
			 reportThe Inspector General of each agency may enter into
			 contracts and other arrangements with public agencies and with private persons
			 for the preparation of financial statements, studies, analyses, and other
			 services in preparing the report described under paragraph (1).
				(3)Inclusion in
			 performance reportThe head of each agency shall include the
			 report of the agency Inspector General described under paragraph (1) in the
			 performance report.
				(d)Remediation
			 assistance
				(1)Voluntary
			 remediation assistanceIf an agency is determined by the agency
			 Inspector General not to be in compliance under subsection (c) in a fiscal
			 year, the head of the agency may transfer funds from any available
			 appropriations of that agency for expenditure on intensified compliance for any
			 delinquent program (notwithstanding any appropriations transfer authority
			 limitation in any other provision of law).
				(2)Required
			 remediation assistanceIf an agency is determined by the agency
			 Inspector General not to be in compliance under subsection (c) for 2
			 consecutive fiscal years, the head of the agency shall transfer funds from any
			 available appropriations of that agency to expend on intensified compliance
			 (notwithstanding any appropriations transfer authority limitation in any other
			 provision of law).
				(3)Remediation
			 rescission
					(A)In
			 generalIf an agency is determined by the agency Inspector
			 General not to be in compliance under subsection (c) for a period of 3
			 consecutive fiscal years and any delinquent program is included in the report
			 under that subsection for 2 consecutive years during that 3-fiscal year period,
			 the head of the agency shall transfer 5 percent of the available appropriations
			 for each of those delinquent programs, as determined by the head of the agency,
			 to miscellaneous receipts of the United States Treasury.
					(B)Continuation of
			 transfersThe head of an agency shall make transfers under
			 subparagraph (A) until the agency is determined to be in compliance under
			 subsection (b).
					(4)Stop-loss
			 provisionIf an agency is determined under the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note) to have an improper payment rate
			 greater than 15 percent for 3 consecutive fiscal years (regardless of the
			 whether the program is a delinquent program)—
					(A)not later than 30
			 days after that determination, the head of agency shall submit to Congress
			 proposals for statutory changes or other relevant actions determined necessary
			 to stop the financial loss by the program; and
					(B)no further
			 appropriations for such program shall be authorized until such time as the
			 inspector general of that agency submits a certification to Congress that
			 sufficient changes in the program (whether those proposed by agency or
			 otherwise) have been implemented to warrant resumed authorization of
			 appropriations.
					
	
		1.Short titleThis Act may be cited as the
			 Improper Payments Elimination and
			 Recovery Act of 2008.
		2.Improper Payments
			 Elimination and Recovery
			(a)Susceptible programs
			 and activitiesSection 2 of the Improper Payments Information Act
			 of 2002 (31 U.S.C. 3321 note) is amended by striking subsection (a) and
			 inserting the following:
				
					(a)Identification of
				susceptible programs and activities
						(1)In
				generalThe head of each agency shall, in accordance with
				guidance prescribed by the Director of the Office of Management and Budget,
				periodically review all programs and activities that the relevant agency head
				administers and identify all programs and activities that may be susceptible to
				significant improper payments.
						(2)FrequencyReviews
				under paragraph (1) shall be performed for each program and activity that the
				relevant agency head administers during the year after which the
				Improper Payments Elimination and Recovery
				Act of 2008 is enacted and at least once every 3 fiscal years
				thereafter.
						(3)Risk
				assessments
							(A)DefinitionIn
				this subsection the term significant means—
								(i)except as provided under
				clause (ii), that improper payments in the program or activity in the preceding
				fiscal year may have exceeded—
									(I)$10,000,000 of all
				program or activity payments made during that fiscal year reported and 2.5
				percent of program outlays; or
									(II)greater than
				$100,000,000; and
									(ii)with respect to fiscal
				years following September 30th of a fiscal year beginning before fiscal year
				2013 as determined by the Office of Management and Budget, that improper
				payments in the program or activity in the preceding fiscal year may have
				exceeded—
									(I)$10,000,000 of all
				program or activity payments made during that fiscal year reported and 1.5
				percent of program outlays; or
									(II)greater than
				$100,000,000.
									(B)ScopeIn
				conducting the reviews under paragraph (1), the head of each agency shall take
				into account those risk factors that are likely to contribute to a
				susceptibility to significant improper payments, such as—
								(i)whether the program or
				activity reviewed is new to the agency;
								(ii)the complexity of the
				program or activity reviewed;
								(iii)the volume of payments
				made through the program or activity reviewed;
								(iv)whether payments or
				payment eligibility decisions are made outside of the agency, such as by a
				State or local government;
								(v)recent major changes in
				program funding, authorities, practices, or procedures;
								(vi)the level and quality of
				training for personnel responsible for making program eligibility
				determinations or certifying that payments are accurate; and
								(vii)significant
				deficiencies in the audit report of the agency or other relevant management
				findings that might hinder accurate payment
				certification.
								.
			(b)Estimation of improper
			 paymentsSection 2 of the Improper Payments Information Act of
			 2002 (31 U.S.C. 3321 note) is amended by striking subsection (b) and inserting
			 the following:
				
					(b)Estimation of improper
				paymentsWith respect to each program and activity identified
				under subsection (a), the head of the relevant agency shall—
						(1)annually produce a
				statistically valid or otherwise appropriate estimate of the improper payments
				made by each program and activity; and
						(2)include those estimates
				in the accompanying materials to the annual financial statement of the agency
				required under section 3515 of title 31, United States Code, or similar
				provision of law and applicable guidance of the Office of Management and
				Budget.
						.
			(c)Reports on actions To
			 reduce improper paymentsSection 2 of the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note) is amended by striking subsection
			 (c) and inserting the following:
				
					(c)Reports on actions To
				reduce improper paymentsWith respect to any program or activity
				of an agency with estimated improper payments under subsection (b), the head of
				the agency shall provide with the estimate under subsection (b) a report on
				what actions the agency is taking to reduce improper payments,
				including—
						(1)a description of the
				causes of the improper payments, actions planned or taken to correct those
				causes, and the planned or actual completion date of the actions taken to
				address those causes;
						(2)in order to reduce
				improper payments to a level below which further expenditures to reduce
				improper payments would cost more than the amount such expenditures would save
				in prevented or recovered improper payments, a statement of whether the agency
				has what is needed with respect to—
							(A)internal controls;
							(B)human capital; and
							(C)information systems and
				other infrastructure;
							(3)if the agency does not
				have sufficient resources to establish and maintain effective internal controls
				under paragraph (2)(A), a description of the resources the agency has requested
				in its budget submission to establish and maintain such internal
				controls;
						(4)program-specific and
				activity-specific improper payments reduction targets that have been approved
				by the Director of the Office of Management and Budget; and
						(5)a description of the
				steps the agency has taken to ensure that agency managers, programs, and, where
				appropriate, States and localities are held accountable through annual
				performance appraisal criteria for—
							(A)meeting applicable
				improper payments reduction targets; and
							(B)establishing and
				maintaining sufficient internal controls, including an appropriate control
				environment, that effectively—
								(i)prevent improper payments
				from being made; and
								(ii)promptly detect and
				recover improper payments that are
				made.
								.
			(d)Reports on Actions To
			 recover improper paymentsSection 2 of the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note) is amended—
				(1)by striking subsection
			 (e);
				(2)by redesignating
			 subsections (d) and (f) as subsections (f) and (g), respectively; and
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Reports on Actions To
				Recover Improper PaymentsWith respect to any improper payments
				identified in recovery audits conducted under section 2(h) of the Improper
				Payments Elimination and Recovery Act of 2008, the head of the agency shall
				provide with the estimate under subsection (b) a report on all actions the
				agency is taking to recover improper payments, including—
							(1)a discussion of the
				methods used by the agency to recover improper payments;
							(2)the amounts recovered,
				outstanding, and determined to not be collectable, including the percent such
				amounts represent of the total improper payments of the agency;
							(3)an aging schedule of the
				amounts outstanding;
							(4)a summary of how
				recovered amounts have been disposed of; and
							(5)if the agency has
				determined under section 2(h) of the Improper Payments Elimination and Recovery
				Act of 2008 that performing recovery audits for any applicable program or
				activity is not cost effective, a justification for that determination.
							(e)Governmentwide
				reporting of improper payments and actions To recover improper
				payments
							(1)ReportEach
				fiscal year the Director of the Office of Management and Budget shall submit a
				report with respect to the preceding fiscal year on actions agencies have taken
				to report information regarding improper payments and actions to recover
				improper payments to—
								(A)the Committee on Homeland
				Security and Governmental Affairs of the Senate; and
								(B)the Committee on
				Oversight and Government Reform of the House of Representatives.
								(2)ContentsEach
				report under this subsection shall include—
								(A)a summary of the reports
				of each agency on improper payments and recovery actions submitted under this
				section;
								(B)an identification of the
				compliance status of each agency to which this Act applies;
								(C)governmentwide improper
				payment reduction targets; and
								(D)a discussion of progress
				made towards meeting governmentwide improper payment reduction
				targets.
								.
				(e)DefinitionsSection
			 2 of the Improper Payment Information Act of 2002 (31 U.S.C. 3321 note) is
			 amended by striking subsections (f) (as redesignated by this section) and
			 inserting the following:
				
					(f)DefinitionsIn
				this section:
						(1)AgencyThe
				term agency means an executive agency, as that term is defined in
				section 102 of title 31, United States Code.
						(2)Improper
				paymentThe term improper payment—
							(A)means any payment that
				should not have been made or that was made in an incorrect amount (including
				overpayments and underpayments) under statutory, contractual, administrative,
				or other legally applicable requirements; and
							(B)includes any payment to
				an ineligible recipient, any payment for an ineligible good or service, any
				duplicate payment, any payment for a good or service not received (except for
				such payments where authorized by law), and any payment that does not account
				for credit for applicable discounts.
							(3)PaymentThe
				term payment means any transfer or commitment for future transfer
				of Federal funds such as cash, securities, loans, loan guarantees, and
				insurance subsidies to any non-Federal person or entity, that is made by a
				Federal agency, a Federal contractor, a Federal grantee, or a governmental or
				other organization administering a Federal program or activity.
						(4)Payment for an
				ineligible good or serviceThe term payment for an
				ineligible good or service shall include a payment for any good or
				service that is rejected under any provision of any contract, grant, lease,
				cooperative agreement, or any other procurement
				mechanism.
						.
			(f)Guidance by the Office
			 of Management and BudgetSection 2 of the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note) is amended by striking subsection
			 (g) (as redesignated by this section) and inserting the following:
				
					(g)Guidance by the office
				of management and Budget
						(1)In
				generalNot later than 6 months after the date of enactment of
				the Improper Payments Elimination and Recovery Act of 2008, the Director of the
				Office of Management and Budget shall prescribe guidance for agencies to
				implement the requirements of this section. The guidance shall not include any
				exemptions to such requirements not specifically authorized by this
				section.
						(2)ContentsThe
				updated guidance under paragraph (1) shall prescribe—
							(A)the form of the reports
				on actions to reduce improper payments, recovery actions, and governmentwide
				reporting; and
							(B)strategies for addressing
				risks and establishing appropriate prepayment and postpayment internal
				controls.
							.
			(g)Internal
			 Controls
				(1)Report on effectiveness
			 of A-123 implementationThe
			 President’s Council on Integrity and Efficiency shall conduct a study of the
			 effectiveness of implementation of the Office of Management and Budget’s
			 Circular No. A–123 (revised), Management’s Responsibility for Internal Control
			 at preventing improper payments or addressing internal control problems that
			 contribute to improper payments, and not later than 1 year after the date of
			 enactment of this Act, submit a report on the study to—
					(A)the Committee on Homeland
			 Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives;
					(C)the Director of the
			 Office of Management and Budget; and
					(D)the Comptroller
			 General.
					(2)Consultation and
			 cooperationThe President's Council on Integrity and Efficiency
			 shall consult and cooperate with the committees and director described under
			 paragraph (1) to ensure the nature and scope of the study under paragraph (1)
			 will address the needs of those committees and the Director of the Office of
			 Management and Budget, including how the implementation of Circular No. A–123
			 (revised) has helped to identify, report, prevent, and recover improper
			 payments.
				(3)Determination of agency
			 readiness for opinion on internal controlNot later than 1 year after the date of
			 enactment of the Improper Payments
			 Elimination and Recovery Act of 2008, the Director of the Office
			 of Management and Budget shall develop—
					(A)specific criteria as to
			 when an agency should initially be required to obtain an opinion on internal
			 control over financial reporting; and
					(B)criteria for an agency
			 that has demonstrated a stabilized, effective system of internal control over
			 financial reporting, whereby the agency would qualify for a multiyear cycle for
			 obtaining an audit opinion on internal control over financial reporting, rather
			 than an annual cycle.
					(h)Recovery
			 audits
				(1)In general
					(A)Conduct of
			 auditsExcept as provided under paragraph (3), the head of each
			 executive agency shall conduct recovery audits with respect to each program and
			 activity of the agency that expends $1,000,000 or more annually if conducting
			 such audits would be cost-effective.
					(B)ProceduresIn
			 conducting recovery audits under this subsection, the head of an executive
			 agency—
						(i)shall give priority to
			 the most recent payments;
						(ii)shall implement this
			 subsection in a manner designed to ensure the greatest financial benefit to the
			 Government; and
						(iii)may conduct recovery
			 audits directly, by procuring performance of recovery audits by contract
			 (subject to the availability of appropriations), or by any combination
			 thereof.
						(C)Recovery audit
			 contractsWith respect to recovery audits procured by an
			 executive agency by contract—
						(i)subject to subparagraph
			 (B)(iii), the head of the agency may authorize the contractor to notify
			 entities (including persons) of potential overpayments made to such entities,
			 respond to questions concerning potential overpayments, and take other
			 administrative actions with respect to overpayment claims made or to be made by
			 the agency; and
						(ii)such contractor shall
			 have no authority to make final determinations relating to whether any
			 overpayment occurred and whether to compromise, settle, or terminate
			 overpayment claims.
						(D)Contract terms and
			 conditionsThe executive agency shall include in each contract
			 for procurement of performance of a recovery audit a requirement that the
			 contractor shall—
						(i)provide to the agency
			 periodic reports on conditions giving rise to overpayments identified by the
			 contractor and any recommendations on how to mitigate such conditions;
			 and
						(ii)notify the agency of any
			 overpayments identified by the contractor pertaining to the agency or to any
			 other agency or agencies that are beyond the scope of the contract.
						(E)Executive agency action
			 following notificationAn executive agency shall take prompt and
			 appropriate action in response to a report or notification by a contractor
			 under subparagraph (D)(ii), including forwarding to other executive agencies
			 any information that applies to such agencies.
					(2)Disposition of amounts
			 recovered
					(A)In
			 generalAmounts collected by executive agencies each fiscal year
			 through recovery audits conducted under this subsection shall be treated in
			 accordance with this paragraph.
					(B)Use for financial
			 management improvement programNot more than 25 percent of the
			 amounts collected by an executive agency through recovery audits—
						(i)shall be available to the
			 head of the agency or the State or local government administering the program
			 or activity to carry out the financial management improvement program of the
			 agency under paragraph (3);
						(ii)may be credited, if
			 applicable, for that purpose by the agency head to any agency appropriations
			 and funds that are available for obligation at the time of collection;
			 and
						(iii)shall be used to
			 supplement and not supplant any other amounts available for that purpose and
			 shall remain available until expended.
						(C)Use for original
			 purposeNot more than 25 percent of the amounts collected by an
			 executive agency—
						(i)shall be credited to the
			 appropriation or fund, if any, available for obligation at the time of
			 collection for the same general purposes as the appropriation or fund from
			 which the overpayment was made; and
						(ii)shall remain available
			 for the same period and purposes as the appropriation or fund to which
			 credited.
						(D)Use for inspector
			 general activitiesNot more than 5 percent of the amounts
			 collected by an executive agency shall be available to the Inspector General of
			 that agency for—
						(i)the Inspector General to
			 carry out this Act; or
						(ii)any other activities of
			 the Inspector General relating to investigating improper payments or auditing
			 internal controls associated with payments.
						(E)RemainderAmounts
			 collected that are not applied in accordance with subparagraphs (B), (C), or
			 (D) or to meet obligations to recovery audit contractors shall be deposited in
			 the Treasury as miscellaneous receipts.
					(3)Financial management
			 improvement program
					(A)RequirementThe
			 head of each executive agency shall conduct a financial management improvement
			 program, consistent with rules prescribed by the Director of the Office of
			 Management and Budget.
					(B)Program
			 featuresIn conducting the program, the head of the executive
			 agency—
						(i)shall, as the first
			 priority of the program, address problems that contribute directly to agency
			 improper payments; and
						(ii)may seek to reduce
			 errors and waste in other executive agency programs and operations.
						(4)Rule of
			 constructionNothing in this section shall be construed as
			 terminating or in any way limiting authorities that are otherwise available to
			 agencies under existing provisions of law to recover improper payments and use
			 recovered amounts.
				(i)Report on Recovery
			 AuditingNot earlier than 2 years after the date of the enactment
			 of this Act, the Chief Financial Officers Council established under section 302
			 of the Chief Financial Officers Act of 1990 (31 U.S.C. 901 note), in
			 consultation with the President’s Council on Integrity and Efficiency
			 established under Executive Order 12805 of May 11, 1992 and recovery audit
			 experts, shall jointly conduct a study of—
				(1)the implementation of
			 subsection (h);
				(2)the costs and benefits of
			 agency recovery audit activities, including those under subsection (h), and
			 including the effectiveness of using the services of—
					(A)private
			 contractors;
					(B)agency employees;
					(C)cross-servicing from
			 other agencies; or
					(D)any combination of the
			 provision of services described under subparagraphs (A) through (C); and
					(3)submit a report on the
			 results of the study to—
					(A)the Committee on Homeland
			 Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives; and
					(C)the Comptroller
			 General.
					3.Compliance
			(a)DefinitionsIn
			 this section:
				(1)AgencyThe
			 term agency has the meaning given under section 2(f) of the
			 Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) as redesignated
			 by this Act.
				(2)Annual financial
			 statementThe term annual financial statement means
			 the annual financial statement required under section 3515 of title 31, United
			 States Code, or similar provision of law.
				(3)ComplianceThe
			 term compliance means that the agency—
					(A)has published an annual
			 financial statement for the most recent fiscal year and posted that report and
			 any accompanying materials required under guidance of the Office of Management
			 and Budget on the agency website;
					(B)has conducted a program
			 specific risk assessment for each program or activity that conforms with
			 section 2(a) the Improper Payments Information Act of 2002 (31 U.S.C. 3321
			 note); and
					(C)publishes improper
			 payments estimates for all programs and activities identified under section
			 2(b) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) in
			 the accompanying materials to the annual financial statement;
					(D)publishes programmatic
			 corrective action plans prepared under section 2(c) of the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note) that the agency may have in the
			 accompanying materials to the annual financial statement;
					(E)publishes improper
			 payments reduction targets in the accompanying materials to the annual
			 financial statement for each program assessed to be at risk, and is actively
			 meeting such targets;
					(F)has reported an improper
			 payment rate of less than 15 percent for each program and activity; and
					(G)publishes the report
			 under subsection (b) in the accompanying materials to the annual financial
			 statement.
					(b)Annual compliance
			 report by Agency Inspectors General
				(1)In
			 GeneralEach fiscal year, the Inspector General of each agency
			 shall determine whether the agency is in compliance and submit a report to the
			 head of the agency on that determination.
				(2)Inclusion in
			 accompanying materials to the annual financial statementThe head
			 of each agency shall include the report of the agency Inspector General
			 described under paragraph (1) in the accompanying materials to the annual
			 financial statement.
				(c)Remediation
				(1)Noncompliance
					(A)In
			 generalIf an agency is determined by the agency Inspector
			 General not to be in compliance under subsection (b) in a fiscal year, the head
			 of the agency shall submit a plan to Congress describing the actions that the
			 agency will take to come into compliance.
					(B)PlanThe
			 plan described under subparagraph (A) shall include—
						(i)measurable milestones to
			 be accomplished in order to achieve compliance;
						(ii)the designation of a
			 senior agency official who shall be accountable for the progress of the agency
			 in coming into compliance; and
						(iii)the establishment of an
			 accountability mechanism, such as a performance agreement, with appropriate
			 incentives and consequences tied to the success of the official designated
			 under clause (ii) in leading the efforts of the agency to come into
			 compliance.
						(2)Noncompliance for 2
			 fiscal years
					(A)In
			 generalIf an agency is determined by the agency Inspector
			 General not to be in compliance under subsection (b) for 2 consecutive fiscal
			 years and the Director of the Office of Management and Budget determines that
			 additional funding would help the agency come into compliance, the head of the
			 agency shall obligate additional funding, in an amount determined by the
			 Director, to intensify compliance efforts.
					(B)FundingIn
			 providing additional funding described under subparagraph (A), the head of an
			 agency shall use any reprogramming or transfer authority available to the
			 agency. If after exercising that reprogramming or transfer authority additional
			 funding is necessary to obligate the full level of funding determined by the
			 Director of the Office of Management and Budget under subparagraph (A), the
			 agency shall submit a request to Congress for additional reprogramming or
			 transfer authority.
					(3)Noncompliance for 3
			 fiscal years
					(A)In
			 generalIf an agency is determined by the agency Inspector
			 General not to be in compliance under subsection (b) for 3 consecutive fiscal
			 years and the Director of the Office of Management and Budget determines that
			 additional funding would help the agency come into compliance, the head of the
			 agency shall obligate additional funding, in an amount determined by the
			 Director, to intensify compliance efforts.
					(B)FundingAdditional
			 funding described under subparagraph (A) may come from any available
			 appropriations administered by the agency notwithstanding any limitation in any
			 other provision of law.
					(C)Reauthorization
			 proposalsIf an agency is determined by the agency Inspector
			 General not to be in compliance under subsection (b) for more than 3
			 consecutive fiscal years, the head of the agency shall, not later than 30 days
			 after such determination, submit to Congress—
						(i)reauthorization proposals
			 for each program responsible for the determination; and
						(ii)proposed statutory
			 changes necessary to bring the agency into compliance.
						(D)Congressional action
			 for discretionary programs
						(i)In
			 generalCongress shall reauthorize each discretionary program for
			 which proposals have been submitted under subparagraph (C) taking into account
			 the requirements of this Act and the programmatic changes required to achieve
			 agency compliance and eliminate improper payments.
						(ii)Failure to
			 actIf Congress fails to act on any reauthorization proposal
			 submitted under subparagraph (C) within 2 fiscal years following the year of a
			 determination made under that subparagraph and the Director of the Office of
			 Management and Budget determines that sufficient changes have not been made to
			 the program to bring the agency that has submitted the proposal into compliance
			 by the time the agency submits its next annual financial statement under
			 section 3315 of title 31, United States Code, the authorized level of funding
			 for the program shall not increase above the authorized level in the second
			 fiscal year following the year of that determination under subparagraph (C)
			 until Congress acts or the agency comes into compliance.
						(E)Entitlement programsSubparagraph (D) shall not apply to
			 entitlement programs under section 3(9) of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 622(9)).
					(d)Compliance enforcement
			 pilot programs
				(1)In
			 generalThe Director of the Office of Management and Budget may
			 establish 1 or more pilot programs which shall test potential accountability
			 mechanisms with appropriate incentives and consequences tied to success in
			 ensuring compliance with this Act and eliminating improper payments.
				(2)ReportNot
			 later than 5 years after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall submit a report to Congress on the
			 findings associated with any pilot programs conducted under paragraph (1). Such
			 report shall include any legislative or other recommendations that the Director
			 determines necessary.
				
	
		October 1 (legislative day, September 17),
		  2008
		Reported with an amendment
	
